OAKES, Circuit Judge
(concurring in part and dissenting in part):
I would follow the cases, note 1 majority opinion, which place the burden on the Secretary to rebut the presumption of death arising on a showing of seven years’ unexplained absence. Then I would say that the Secretary failed to produce sufficient evidence “to explain the anomaly of the disappearance,” especially given that at the time of the hearing almost nine (now almost twelve) years had elapsed since Mr. Mando vanished. The man did not take a suitcase with him. Concerned lest his pregnant wife fall off a ladder, he never approached anyone to inquire about her or the children. And when she went to his haunts in East New York their old “friends” pretended not to know her or to have known him. By far the most likely scenario is that he was thought by his gangster friends to be cooperating with the “law,” in view of his upcoming sentencing, and he was therefore “rubbed out.”
I do not know what a remand will accomplish other than to prolong this already rather ancient case. I would, therefore, simply reverse.